December 18, 2009


Mr. Darlene C. Amrhein
112 Winsley Circle
McKinney, TX 75071
Mr. Gerard Fazio
Owen & Fazio, P.C.
10440 North Central Expressway, Suite 1450
Dallas, TX 75231

RE:   Case Number:  09-0896
      Court of Appeals Number:  05-08-00350-CV
      Trial Court Number:  CC-96-10277-C

Style:      DARLENE C. AMRHEIN
      v.
      LA MADELEINE, INC.

Dear Counsel:

      Today the Supreme Court of Texas issued the enclosed  abatement  order
in the above-referenced case.
                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk


Enclosure
|cc:|Mr. John      |
|   |Warren        |
|   |Ms. Lisa Matz |